REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 29, 2021 has been entered.
This Office Action is also in response to applicant’s amendment filed on December 29, 2021, which has been entered into the file.  
By this amendment, the applicant has amended claims 1, 6-8, 12, 14, 16, 17, 19 and 20 and has canceled claim 9-10.  
Election/Restrictions
Newly submitted claims 6-8 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the elected species A, (elected without traverse dated July 29, 2021) is drawn to a laser projection module with diffractive incident surface or the diffractive exit surface is provided with a transparent conductive film.   The newly amended/submitted claims 6-8 is drawn to a laser projection module with diffractive incident surface or the diffractive exit surface is provided with a transparent conductive film and the collimating element is provided with another transparent conductive film that is distinct from the elected species.  
amended claims 6-8 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim 1 is allowable. The restriction requirement of specie A , as set forth in the Office action mailed on June 17, 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Species D: a laser projection module further includes a detection element and a circuit board is withdrawn.  Claims 12, 15-18 , directed to Species D no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 6-8 and 13-14, directed to non-elected species are withdrawn from consideration because the claims do not  require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
This application is in condition for allowance except for the presence of claims 6-8, and 13-14 directed to invention species non-elected without traverse.  Accordingly, claims 6-8 and 13-14 have been cancelled.

Examiner’s Amendment 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claims 6-8 and 13-14 are canceled.  
In Claim 1, line 12, delete “the collimating element and/or” after the phrase “determine fracture of”.
In Claim 19 line 15,  delete “the collimating element and/or” after the phrase “determine fracture of”.
In Claim 20, in lines 18, delete “the collimating element and/or” after the phrase “determine fracture of”.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: of the prior art references considered none has disclosed a laser projection module that is comprised of a laser emitter and an optical assembly, wherein the laser light passes through the optical assembly to diffractive element, configured to diffract the laser light collimated by the collimating element to form the laser pattern, wherein the diffractive element is provided with a transparent conductive film, a plurality of conductive electrode is disposed on the transparent conductive film, and the plurality of conductive electrode is configured to output an electrical signal after being energized, and a processor coupled to the conductive electrode, the processor is configured to obtain the electrical signal, to determine whether the electrical signal is within a preset range, and to determine fracture of the diffractive element in response to the electrical signal being not within the preset range; wherein the diffractive element comprises a diffractive incident surface and a diffractive exit surface which are opposed, and the transparent conductive film is disposed on the diffractive incident surface or on the diffractive exit surface,  wherein the plurality of conductive electrodes comprises a plurality of first diffraction conductive electrodes arranged in parallel, a plurality of second diffraction conductive electrodes arranged in parallel, and a plurality of bridging diffraction conductive electrodes; wherein each of the plurality of first diffraction conductive electrodes is continuous without interruption; wherein each of the plurality of second diffraction conductive electrodes is interrupted with the plurality of first diffraction conductive electrodes at crisscross points, and insulated from the plurality of first diffraction conductive electrodes;  wherein each of the plurality of bridging diffraction conductive electrodes is coupled to a corresponding and interrupted second diffraction conductive electrode at breakpoints; wherein a diffraction insulator is provided at a crisscross position between the bridging diffraction conductive electrode and the first diffraction conductive electrode; and wherein both ends of each of the plurality of first diffraction conductive electrodes are coupled to the processor to form a conductive loop, and .    

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY Y CHANG whose telephone number is (571)272-2309. The examiner can normally be reached M-TH 9:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 

AUDREY Y. CHANG
Primary Examiner
Art Unit 2872



/AUDREY Y CHANG/            Primary Examiner, Art Unit 2872